PER CURIAM.
The judgment of the District Court is affirmed.
On Rehearing.
The hauling by any carrier engaged in interstate commerce of a car not furnished with the safety appliances required by the laws of the United States is a violation óf the statute, which entitles the United States to recover a penalty of $100; and as this penalty attaches for each and every such violation, it is recoverable for each and every car *771not furnished with the requisite safety appliances hauled in violation of the act.
Whether the hauling be of several cars by one act or by several acts is immaterial, so that if several cars, each without the requisite appliances, are hauled by the carrier at one and the same time, there are several distinct violations, for each and every of which the penalty is due and recoverable. See United States v. St. Louis & S. W. Ry. (No. 1,895 of this court, recently decided) 184 Fed. 28.
On reason and weight of authority it is considered that actions to recover the statutory penalties for violation of the safety appliance law (Act March 2, 1893, c. 196, 27 Stat. 531 [U. S. Comp. St. 1901, p. 3174]) are so far civil in their nature that the strict construction applicable in criminal proceedings is not required, and the United States may recover upon the preponderance of evidence, and the trial judge may in proper cases direct a verdict.
The petition for rehearing herein is denied.